Title: From Thomas Jefferson to Christopher Rankin, 28 March 1822
From: Jefferson, Thomas
To: Rankin, Christopher

Sir  March 28. 22.I duly recieved your favor of the 20th with the paper respecting the line of West Florida, which I now return. of this paper I have not the smallest recollection. it may have been communicated to me while Secretary of State by mr Ellicot when running our Southern boundary. how it came to be in a book of State papers instead of the Office of state may have happened thus. while examining other documents in the book on the same subject, this paper may have been stuck into it and inadvertently left in it. I conjecture this the rather as I have been heretofore obliged to have recourse to the Librarian for lost papers left in like manner sticking in books on the subject to which they belonged. it is possible that if this paper was communicated to me by Ellicot, that the letter inclosing it may be in the Secretary of State’s office. accept the assurance of my great respect.Th: Jefferson